Title: To George Washington from Betty Washington Lewis, 24 September 1793
From: Lewis, Betty Washington
To: Washington, George


          
            my Dear Brother
            [Fredericksburg, Va.]September 24th 1793.
          
          the Sickness in my family has Prevented my Writing Sooner my Daughter Carter has been
            Extreamly ill but is at this time better and my self owing to great fatigue am Scarcely
            able to attend them, Harriot wishes to know what time it will be Convenient for you to
            send for her, was it Convenient for me to keep her I know of none that I would sooner
            have to live with me but my Income is so small and few Servants that I Cannot Afford it
            I am Oblig’d to Buy Every thing that I Eat with the addishon of sope Candles &c. in
            short the most trifling things made Use of in the House, and my Income so small that I
            find it a hard matter to live and keep out of debt it is a Confinement to me as I have
            only two Horses to my Carriage that I Cannot go to Visit at any distance as I have two
            Grand Children liveing with me that I am Oblige to Carry with me.
          I shall be glad to hear from you by the first Stage as I intend as soon as my Daughter
            Carter leaves this to go up the Country if this Place Continues So Sickly—the family all
            Join me in love to you and My Sister Washington I am Dear Brother your Affct. Sister
          
            Betty Lewis
          
         